DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group III (claims 19-20) in the reply filed on 05/24/2022 is acknowledged.
Claim Objections
Claim 19 objected to because of the following informalities: “at at least” should be “at least”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US7931143B1).

Regarding claim 19, Lin teaches a method of managing tool elements, comprising (fig. 4 and 5 shows the toolbox 100 for managing tool elements ): 
user-definedly receiving at least one tool element at least one tool element recess which is formed in an elongated base body of a block (fig.7 shows the tool holding unit 40 with apertures 62 which are formed on the elongated bade body of holder 60 ); and 
coupling the block with a tool management device by forming a detachable operative connection between coupling structures which are formed at the base body and further coupling structures of the tool management device (fig. 4-6 shows the holder 60 being coupled the toolbox 100 where the tool holding unit can be detachable between the coupling structed that are formed on the holder 60 and the ribs 14 formed on the toolbox 100).

Regarding claim 20, the references as applied to claim 19 above discloses all the limitations substantially claimed. Lin further teaches wherein the method comprises equipping and/or re-equipping the block by a user with a set of user defined tool elements which is selected from a larger reservoir of tool elements by a user (fig. 5 and 6 shows the equipping/reequipping the block by user is selected from a largest compartment 12 of the first shell 10).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spaulding (US20210146525A1).

Regarding claim 19, Spaulding teaches a method of managing tool elements, comprising (fig. 2 shows the case 100 for managing tool elements ): 
user-definedly receiving at least one tool element at least one tool element recess which is formed in an elongated base body of a block (fig.5A shows the rail 130 that can revive one tool element as seen in fig. 2 which has slot 220 formed on the elongated body of the block ); and 
coupling the block with a tool management device by forming a detachable operative connection between coupling structures which are formed at the base body and further coupling structures of the tool management device (fig. 2, 6 and 7 shows the rail 130 coupling to the frame member 110 which allows the connection to be detachable due to holding slots 120 which couple to the slots 220 being formed on the base body and the frame 110 is fitted into the case 100).

Regarding claim 20, the references as applied to claim 19 above discloses all the limitations substantially claimed. Lin further teaches wherein the method comprises equipping and/or re-equipping the block by a user with a set of user defined tool elements which is selected from a larger reservoir of tool elements by a user (fig. 6 and 7 shows the equipping/reequipping the block by user is selected from a largest compartment of the frame 110).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunson (US20060065557A1).

Regarding claim 19, Spaulding teaches a method of managing tool elements, comprising (fig. 5 shows the case for managing tool elements ): 
user-definedly receiving at least one tool element at least one tool element recess which is formed in an elongated base body of a block (fig.5 shows the insert 32 that can receive one tool element as seen in fig. 3 and 4 which has recess 134 formed on the elongated body of the block); and 
coupling the block with a tool management device by forming a detachable operative connection between coupling structures which are formed at the base body and further coupling structures of the tool management device (fig. 5 shows the insert 32 coupling to the recess 76 created on the housing members which allows the connection to be detachable due to holding recess 134 which couple to the recess 76 being formed on the base body and the housing)

Regarding claim 20, the references as applied to claim 19 above discloses all the limitations substantially claimed. Lin further teaches wherein the method comprises equipping and/or re-equipping the block by a user with a set of user defined tool elements which is selected from a larger reservoir of tool elements by a user (fig. 5 shows the equipping/reequipping the block by user is selected from a base 42 of housing)
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional relevant documents.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735